Case: 20-50070      Document: 00515990155         Page: 1    Date Filed: 08/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 23, 2021
                                  No. 20-50070                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Suran Wije,

                                                            Plaintiff—Appellant,

                                       versus

   United States of America,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-660


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Suran Wije moves for leave to appeal in forma pauperis (IFP) from the
   denial of his claims against the United States Department of Education
   (USDE) under the Federal Tort Claims Act (FTCA). The district court
   dismissed the action for failure to state a claim under 28 U.S.C. § 1915(e)(2).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50070      Document: 00515990155           Page: 2     Date Filed: 08/23/2021




                                     No. 20-50070


   The district court also denied leave to appeal IFP because the appeal is not in
   good faith. See McGarrah v. Alford, 783 F.3d 584, 584 (5th Cir. 2015)
   (unpublished).
          In his complaint, Wije contended that the USDE negligently failed to
   protect him from constitutional violations by the Texas Woman’s University
   (TWU). He argues that the USDE had a duty to act in his favor based on a
   mission statement on the USDE’s website, a broad policy statement in a form
   letter from the USDE’s Office of Civil Rights, and more generally under the
   Constitution. The district court properly dismissed his action because his
   claims are not based on any “law of the place”—in this case, Texas law—
   under which “the United States, if a private person, would be liable.” 28
   U.S.C. § 1346(b)(1); see FDIC v. Meyer, 510 U.S. 471, 477-78 (1994); Coleman
   v. United States, 912 F.3d 824, 835 (5th Cir. 2019).
          Further, the action is barred by the discretionary function exception
   of 28 U.S.C. § 2680(a) because Wije fails to allege any specific
   nondiscretionary duty imposed on the USDE. See United States v. Gaubert,
   499 U.S. 315, 322-23 (1991). We also note that the claims and issues in this
   action are indistinguishable from those rejected in a 2014 action against
   TWU and the USDE. See Wije v. Stuart, 694 F. App’x 234, 235-36 (5th Cir.
   2017). Wije is precluded from relitigating those clams and issues. See United
   States v. Shanbaum, 10 F.3d 305, 310-11 (5th Cir. 1994) (addressing the
   doctrines of issue preclusion and claim preclusion).
          Wije has failed to identify any nonfrivolous issue for appeal. See
   McGarrah, 783 F.3d at 584. Accordingly, the IFP motion is DENIED, and
   the appeal is DISMISSED AS FRIVOLOUS.
          In addition to this frivolous appeal, Wije has filed two essentially
   identical and equally meritless civil actions. He is therefore WARNED that
   the filing of additional repetitive or frivolous actions or appeals will result in




                                           2
Case: 20-50070      Document: 00515990155          Page: 3   Date Filed: 08/23/2021




                                    No. 20-50070


   sanctions, including monetary sanctions and limits on his access to this court
   and any court subject to this court’s jurisdiction.




                                          3